Citation Nr: 1630685	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  15-14 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for anemia has been received.

2. Whether new and material evidence to reopen the claim for service connection for pulmonary tuberculosis, moderately advanced, active, has been received.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for status post extracapsular cataract extraction with posterior chamber intraocular lens, both eyes, herein referred to as an eye disorder.

6.  Entitlement to service connection for arteriosclerotic heart disease with cardiomegaly (claimed as enlargement of the heart), herein referred to as a heart disorder.
7.  Entitlement to service connection for a peptic ulcer (also claimed as upper gastrointestinal (GI) bleeding).

8. Entitlement to a total disability rating based upon individual unemployability (TDIU).

9.  Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandson


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1956.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from February 2003 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The Veteran has had multiple informal hearings at the RO, to include in July 2003 and May 2015, and in January 2016, the Veteran testified before the undersigned Veterans Law Judge, sitting at the RO.  Copies of the hearing transcripts are of record.

As discussed below, though the RO characterized the Veteran's pneumonia claim as a new and material evidence issue, the Board finds that the prior denial of such issue was not final, and has recharacterized the issue accordingly on the title page.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected disability pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final August 2011 rating decision, the RO declined to reopen the Veteran's previously denied claims of entitlement to service connection for anemia and tuberculosis.

2.  Evidence added to the record since the August 2011 denial is cumulative and redundant of the evidence already of record and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for anemia and tuberculosis.

3.  A February 2003 rating decision denied service connection for pneumonia.

4.  The Veteran filed a timely Notice of Disagreement with respect to the February 2003 denial of service connection for pneumonia; however, the RO did not issue a Statement of the Case regarding such issue.

5.  Pneumonia is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  Asthma is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  An eye disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and heart disease did not manifest within one year of the Veteran's discharge from service.

9.  A peptic ulcer/upper GI bleeding is not shown to be causally or etiologically related to any disease, injury, or incident in service, and a peptic ulcer did not manifest within one year of the Veteran's discharge from service.

10.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision that determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for anemia and tuberculosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for anemia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tuberculosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The February 2003 denial of service connection for pneumonia is not final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b) (2015).

5.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

9.  The criteria for service connection for a peptic ulcer/upper GI bleeding have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

10.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  As relevant to the Veteran's pneumonia claim, he was initially provided a notice letter in September 2002 which advised him of the criteria to establish service connection.  While such letter did not advise him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, such is moot as the Board herein finds that the Veteran is not entitled to service connection for such.  Moreover, the Veteran has actual knowledge of such criteria, as he has been provided with subsequent notice letters in connection with other claims.

Regarding his remaining claims, a January 2014 letter, sent prior to the initial unfavorable decision issued in June 2014, advised the Veteran that his claims for service connection for anemia and tuberculosis had been previously denied, and the grounds for such denial.  He was further informed of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claims.  In addition, such letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for asthma, an eye disorder, a heart disorder, a peptic ulcer/upper GI bleeding, and TDIU.  Furthermore, as relevant to all claims, he was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claims pertaining to anemia and tuberculosis; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims for service connection for anemia and tuberculosis are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals.

The Board also notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claims for pneumonia, asthma, a heart disorder, an eye disorder and a peptic ulcer/upper GI bleeding.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for pneumonia, asthma, a heart disorder, an eye disorder and a peptic ulcer/upper GI bleeding decided herein.  Specifically, as will be discussed below, there is no indication that such disorders are related to service beyond the Veteran's conclusory generalized lay statement.  See McLendon, supra.  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the January 2016 Board hearing, the undersigned Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support such, including evidence that the Veteran might submit that may have been overlooked.  The Veteran testified regarding his current and/or past treatment for his claimed disabilities.  Information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disabilities, the nature of his current disorders, and his contention that his military service caused his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria & Analysis

A.  Claims to Reopen

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. 
§ 3.156(c).  In this context, the Board notes that the Veteran's electronic claims file indicates that service treatment records were added in January 2014.  However, such date appears to be erroneous, as the content of those service treatment records has been cited in all relevant prior decisions.  Even assuming that such service treatment records were not of record, they would be duplicative of evidence already cited from the service treatment records.  Therefore, the Board finds that the service treatment records are not relevant to the claims on appeal and do not trigger reconsideration of the claims under the provisions of 38 C.F.R. 
§ 3.156(c).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Tuberculosis & Anemia

The Veteran initially claimed entitlement to service connection for tuberculosis in July 1956.  In a decision issued later that month, the RO considered the Veteran's service treatment records including a normal entrance exam, in-service treatment for tuberculosis, finding that such had existed prior to service, and a medical board report documenting that the Veteran was discharged due to his tuberculosis.  The RO denied the Veteran's claim on the basis of their finding that the Veteran's tuberculosis existed prior to service and was not aggravated therein.  The Veteran did not appeal such determination and it became final.  38 U.S.C.A. § 7105(c).

The Veteran initially claimed entitlement to service connection for anemia in July 2002, at which time the Veteran also petitioned to reopen his claim for tuberculosis.  In a decision issued in February 2003, the RO considered the Veteran's service treatment records as well as private treatment records showing a diagnosis of anemia in 2001.  The RO found that the record did not establish a nexus between anemia and service.  In this regard, the Veteran's service treatment records were silent for symptoms of anemia and such did not have its onset within one year of service separation.  The RO also found that new and material evidence had not been received to reopen the Veteran's tuberculosis claim.

The RO continued the denial for service connection for anemia and denial to reopen service connection for tuberculosis in a July 2003 rating decision.

The Veteran timely appealed such decision, and, in December 2005, the Board denied service connection for anemia and found that new and material evidence had not been received to reopen the Veteran's tuberculosis claim.  There is no indication that the Board's December 2005 decision was appealed to the Court.  There is also no indication that the Veteran filed a motion for reconsideration or to vacate or that he sought to challenge the Board decision on the basis of clear and unmistakable error, with respect to his claims pertaining to service connection for anemia and tuberculosis.

The Veteran subsequently petitioned to reopen his claims for service connection for anemia and tuberculosis, and the RO issued an August 2011 rating decision declining to reopen the claims on the basis that new and material evidence had not been received in order to reopen such service connection claims.  The RO noted that the Veteran had not submitted any evidence in conjunction with his claim to reopen;   therefore, the RO declined to reopen the Veteran's claims. 

The Veteran was advised of the decision and his appellate rights in an August 2011 letter.  The Veteran did not enter a Notice of Disagreement as to the August 2011 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), as described above, however, in the instant case, such regulation is inapplicable as no evidence was received pertaining to the Veteran's claims for service connection for anemia and tuberculosis prior to the expiration of the appeal period stemming from the August 2011 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

VA received the Veteran's current application to reopen his previously denied claims in January 2014.  

The evidence received since the August 2011 rating decision includes additional private medical records showing treatment for anemia and pneumonia, and the Veteran's testimony from his informal hearing at the RO and from his Board hearing, indicating that he had anemia during service, and that his physicians have previously attributed such to service, and that he was treated for tuberculosis during service and after discharge.

Here, the Board finds that such evidence is cumulative and redundant of a evidence already in the file which was reviewed in 2011.  In particular, the prior adjudicators already considered the Veteran's assertions that his disabilities were related to service, and found that the medical evidence was against such a finding, to include whether there were any positive opinions of record.  Cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156.  

Therefore, the Board finds that the evidence received since the August 2011 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for anemia and tuberculosis.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeal must be denied.
Pneumonia

The Veteran initially claimed entitlement to service connection for pneumonia in July 2002.  The RO denied such claim in February 2003, along with claims relating to anemia and tuberculosis.  The Veteran filed a Notice of Disagreement, received in April 2003, which generally expressed disagreement with the decision but did not mention any of the issues specifically.  He then provided testimony during an RO hearing in July 2003, at which time he alleged that his pneumonia was related to his tuberculosis.  The RO issued a rating decision in July 2003, addressing the Veteran's anemia and tuberculosis claims, without mention of the pneumonia claim.  Indeed, no action was taken on the Veteran's pneumonia claim until he filed another claim for service connection for pneumonia in January 2014.  Such claim was denied in a June 2014 rating decision, on the basis that new and material evidence had not been received to reopen such claim.

Here, the Board finds that the February 2003 rating decision is not final with respect to the determination denying service connection for pneumonia.  In this regard, the Board finds that the Veteran filed a timely Notice of Disagreement with respect to such issue, but the RO never provided a Statement of the Case with respect to such issue.

In so finding, the Board notes that a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a Notice of Disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the Notice of Disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes a Notice of Disagreement.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad Notice of Disagreement may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific Notice of Disagreement," by comparison, may limit appellate jurisdiction to the issue specifically identified in the Notice of Disagreement.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  Id. at 561-62.  

The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  See also Gallegos v. Gober, 283 F.3d at 1309 (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  

Here, the Veteran's April 2003 Notice of Disagreement expressed broad disagreement with the February 2003 rating decision, and did not limit appellate jurisdiction to any particular issue.  Furthermore, the Veteran's hearing testimony, asserting his position that he believes his pneumonia is related to his claimed tuberculosis, also supports the conclusion that the document was intended to serve as a Notice of Disagreement as to the pneumonia denial.

Thus, as the April 2003 statement constitutes a valid and timely Notice of Disagreement with respect to the RO's denial of service connection for pneumonia, and since the RO never provided a Statement of the Case, the February 2003 determination denying service connection for pneumonia is not final.  

As above, no further action relevant to the Veteran's pneumonia claim was taken until the issuance of the June 2014 rating decision, wherein the RO determined that the February 2003 decision was final and declined to reopen the claim.  A May 2015 Statement of the Case continued to deny reopening the Veteran's pneumonia claim, but included discussion on the merits of the claim as well, to include the Veteran's contentions that he had pneumonia in service, and that such is related to his tuberculosis.  Thus, the Board may decide the claim without prejudice to the Veteran.



B.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as heart disease and peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.   38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).   VA has amended 38 C.F.R. § 3.310to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims his asthma, heart disorder, eye disorder, peptic ulcer/upper GI bleeding, and pneumonia were incurred in service.  

In particular, in relation to his heart disorder, he has stated that he experienced chest pains and fatigue during service.  He has asserted his eye disorder is due to a swimming test during service; that is peptic ulcer/upper GI bleeding is due to an in-service bronchoscopic exam and abdominal pain, as well as frequent coughing and colds; and that his asthma and pneumonia are due to his tuberculosis, for which he was treated for during service.

Here, the Veteran's service treatment records are silent for complaints or symptoms relating to asthma, a heart disorder, an eye disorder, a peptic ulcer/upper GI bleeding, and pneumonia.  Such records are also silent for complaints of abdominal pain, coughing and colds.  

Post-service treatment records first indicate treatment and/or diagnoses for the claimed disabilities as follows: pneumonia in 2001, cataracts in 2001, heart disease in May 2003, asthma in 2009 and upper GI bleeding in 2010.

The Board has first considered whether service connection for heart disease and a peptic ulcer are warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested heart disease and/or a peptic ulcer to a degree of 10 percent within the one year following his active duty service discharge in 1956.  Moreover, the provisions of 38 C.F.R. § 3.303(b) relating to a continuity of symptomatology can only be applied in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which does not include a peptic ulcer.  See Walker, supra.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  With respect to the claim of service connection for arteriosclerotic heart disease, there is no probative/competent evidence on file showing that the Veteran had symptoms of heart disease in service and that such continued after his discharge from service.  Thus, application of 38 C.F.R. § 3.303(b) is not warranted.

The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the asthma, heart disorder, eye disorder, peptic ulcer/upper GI bleeding, and/or pneumonia diagnosed years after the Veteran's discharge and service.  None of the treatment records reflect any such opinion or even comment to that effect, and the Veteran has not presented any such existing medical evidence or opinion. 

As for any direct assertions by the Veteran that there exists a medical relationship between his asthma, heart disorder, eye disorder, peptic ulcer/upper GI bleeding, and/or pneumonia and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  While service treatment records do show that the Veteran underwent a bronchoscopic examination in September 1955, the Veteran has submitted no competent medical evidence to support his assertion that such is related to his claimed peptic ulcer/upper GI bleeding.  Similarly, while the Veteran may well have undergone a swimming test in service, he has submitted no competent medical evidence to support his assertion that such is related to his eye disorder.  The matter of the etiology of the disabilities here at issue is one within the province of trained professionals.  See Jones, supra.  As the Veteran has not been shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  Hence, the lay assertions of medical nexus have no probative value. 

Finally, the Board observes that the Veteran has claimed service connection for asthma and pneumonia to include as secondary to tuberculosis.  As previously discussed, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen, supra.   Here, however, as service connection tuberculosis has not been established, there is no legal basis for award of service connection for any disability secondary thereto.  To the extent that the Veteran's claims for service connection for asthma and pneumonia are based on his assertion that it was caused by his tuberculosis (i.e. secondary service connection), they must be denied as a matter of law.  Sabonis, supra.

For all the foregoing reasons, the claims for service connection for asthma, a heart disorder, an eye disorder, a peptic ulcer/upper GI bleeding, and pneumonia must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

C.  TDIU

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Significantly, the Veteran does not have any service-connected disabilities.  Thus, there is no legal basis upon which to consider his claim for TDIU.  As the claim is without legal merit, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

New and material evidence to reopen the claim for service connection for anemia has not been received.

New and material evidence to reopen the claim for service connection for pulmonary tuberculosis, moderately advanced, active, has not been received.

Service connection for pneumonia is denied.

Service connection for asthma is denied.

Service connection for status post extracapsular cataract extraction with posterior chamber intraocular lens, both eyes, is denied.

Service connection for arteriosclerotic heart disease with cardiomegaly (claimed as enlargement of the heart) is denied.

Service connection for a peptic ulcer (also claimed as upper gastrointestinal bleeding) is denied.

Entitlement to TDIU is denied.
REMAND

The Board notes that, while not listed in the June 2014 rating decision, the RO denied the Veteran's nonservice-connected disability pension claim at such time, per the Rating Codesheet.  The RO notified the Veteran of their decision in a June 2014 notice letter, and the Veteran filed a timely Notice of Disagreement in August 2014.  Significantly, however, to date, it does not appear that the AOJ has issued a Statement of the Case in response to the Veteran's August 2014 Notice of Disagreement.  In such cases, the Board is required to remand the claim for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case addressing the issue of entitlement to nonservice-connected disability pension benefits.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


